FILED
                            NOT FOR PUBLICATION                            MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID AMEZCUA,                                   No. 11-55594

               Plaintiff - Appellant,            D.C. No. 2:09-cv-09412-JST-CW

  v.
                                                 MEMORANDUM*
FEDERAL NATIONAL MORTGAGE
ASSOCIATION, its agent(s). Its
successors and assigns, all persons
claiming to have legal equitable lien and
estate in the subject property: 10128
Orange Street, South Gate, California
90280; et al.,

               Defendants - Appellees.


                     Appeal from the United States District Court
                         for the Central District of California
                  Josephine Staton Tucker, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        David Amezcua appeals pro se from the district court’s order dismissing

his action arising from foreclosure proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a dismissal for failure to

comply with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir.

2002). We affirm.

      The district court did not abuse its discretion by dismissing Amezcua’s

action for repeatedly failing to comply with the court’s orders to file a joint report

under Fed. R. Civ. P. 26(f), despite being warned that the failure to do so could

lead to dismissal. See id. at 642-43 (discussing factors relevant to dismissal for

failure to comply with a court order).

      The district court did not abuse its discretion by denying Amezcua’s motion

for reconsideration because Amezcua failed to establish grounds for such relief.

See Sch. Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63

(9th Cir. 1993) (setting forth standard of review and grounds for reconsideration

under Fed. R. Civ. P. 60(b)).

      The district court did not abuse its discretion by denying Amezcua’s

application for default and default judgment. See Fed. R. Civ. P. 55(a)-(b); Eitel v.

McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986) (setting forth standard of review

and factors for determining whether to enter default judgment).


                                           2
      Amezcua’s contention that the district court lacked subject matter

jurisdiction based on diversity is unpersuasive because the district court had federal

question jurisdiction as Amezcua alleged claims arising under federal law. See 28

U.S.C. § 1331 (federal question jurisdiction).

      In light of our conclusion regarding the district court’s dismissal for failure

to comply with court orders, we do not consider Amezcua’s contentions

concerning the merits of his case.

      AFFIRMED.




                                          3